United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-588
Issued: November 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal from a November 24, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty, causally
related to her employment.
FACTUAL HISTORY
On March 19, 2009 appellant, a 43-year-old mail handler, filed an occupational disease
claim (Form CA-2) for neck and left shoulder pain. She attributed her condition to employment
tasks such as repetitive reaching and arm movements while repairing mail and clearing the

conveyor belt of mail.1 Appellant first became aware of her condition and realized it was caused
by her employment on January 27, 2009.
In a September 5, 2008 note, Dr. Ralf Van Der Sluis, a neurologist, diagnosed disc
herniations at C4-5, C5-6 and C6-7, as well as cervical paraspinal muscle spasms and left
shoulder crepitus. He stated that appellant has a “persistent injury, which is work related” and
that appellant could work with “modifications.” Dr. Van Der Sluis provided a list of work
restrictions.
Appellant submitted an illegible report (Form CA-17).
In a January 27, 2009 report, Dr. Van Der Sluis presented findings on examination and
diagnosed “worsening of left-sided radicular symptoms secondary to worsening of the cervical
disc herniation” as well as myofascial pain. He noted that appellant continued to work the night
shift at the employing establishment, where she had a physically very demanding job over the
years.
On February 9, 2009 Dr. Fuhai Li, a Board-certified neurologist, presented findings on
examination following a magnetic resonance imaging (MRI) scan of appellant’s cervical spine.
He diagnosed cervical degenerative changes with disc desiccation, a disc bulge at the C3-4
vertebrae and disc herniation at the C4-5, C5-6 and C6-7 vertebrae with “mild” impingement of
the thecal sac.
In a February 20, 2009 report (Form CA-20), Dr. Van Der Sluis stated that appellant’s
condition was caused by “pushing and pulling heavy equipment.” He diagnosed herniated
nucleus pulposus (HNP) at the C4-5, C5-6 and C6-7 vertebrae.
On March 3, 2009 Dr. Van Der Sluis reported that a follow-up MRI scan of appellant’s
cervical spine showed C3 disc bulge and C4, C5 and C6 disc herniations. He also diagnosed
cervical paraspinal muscle spasm and “chronic” pain.
By report dated April 3, 2009, Dr. Van Der Sluis diagnosed “multilevel cervical disc
herniations with associated left radiculopathy.” He noted that appellant continued to work at the
employing establishment where her job duties required that she pick up damaged mail from the
floor and sort damaged mail from a conveyor. Dr. Van Der Sluis also noted that she no longer
had to push carts and trolleys around. He stated that these conditions were caused by appellant’s
employment, “… where she has a repetitive strain on the neck, the shoulders and the arms and
this is causing her symptoms more so on the left than on the right.” Dr. Van Der Sluis also
diagnosed “reactive” myofascial neck and shoulder pain. In a note also dated April 3, 2009, he
restricted appellant to limited-duty work of no more than six hours a day. Dr. Van Der Sluis
provided work restrictions that included no reaching, pulling or lifting greater than five pounds.
1

Appellant has another claim, no. XXXXXX669, for a July 17, 2007 injury, that was accepted for elbow strain
and sprain, as well as brachitis and left radiculopathy at the C6 vertebrae. Following treatment, she returned to
modified duty in the damaged mail area. It is unclear from the record as to when appellant returned to light work.
On August 27, 2008 appellant filed a notice of recurrence of disability, alleging a recurrence as of July 30, 2008. On
February 19, 2009 the Office advised her to file a new claim, if a new injury or ongoing work activities caused the
recurrence.

2

In an April 16, 2009 note, appellant identified the employment tasks she deemed
responsible for her condition, listed her dates of disability, asserted that her disability was related
to her prior employment injury and outlined her history of injury.
By letter dated April 22, 2009, the employing establishment, through Pamela M. Youch,
a human resource management supervisor, controverted appellant’s claim. Ms. Youch wrote:
“[Appellant] was assigned to work in the damage mail area. This consisted of
sitting at a work table/desk fixing wrinkled/ripped and/or torn mail that was
damaged in the automation/machines. This job entails smoothing out the
wrinkled mail, trying to align/piece together ripped or torn mail and then if
needed, taping the pieces together. The mail/piece would be placed in a bag or an
envelope to forward to the customer. If and/or when there was n[o]t any mail to
repair -- [appellant] would sit and wait for mail and/or go to the breakroom or
library. [She] worked at her own pace and did not have to bend, pull, lift and/or
stoop. [Appellant] was not required or asked to do more than she believed she
was able to do. [She] was allowed to rest her head/neck and/or arm when she
needed and/or wanted to.”
By decision dated April 27, 2009, the Office accepted appellant’s light-duty employment
factors but denied the claim because the evidence of record did not establish that the accepted
employment factors caused appellant’s alleged condition.
On May 26, 2009 appellant, through her attorney, requested an oral hearing.
During a hearing conducted on September 11, 2009, appellant and her attorney were
present and she offered testimony concerning her employment duties and medical condition. She
testified that she was working her “regular job” but that “some limited other duties are involved.”
Appellant stated that she repaired damaged mail and, when the employer so required, worked on
a conveyor belt, removing loose mail. She stated that her conveyor belt duties required
“constantly reach to pull it off the conveyor belt.” Appellant noted that the repair duties required
“a lot of reaching down in to tubs that are down below me on the floor, up and down.” She
stated that she “dump mail out of the dumpers” and “I go through cages of mail sometimes
looking for misdirected mail or lost mail.” Appellant also stated that her symptoms “just got
worse” and that that they “flare up” “spontaneously with just normal working activities.”
Following the hearing, by letter dated September 29, 2009, the employing establishment
provided comments responding to appellant’s testimony. The employer wrote:
“After reading the hearing transcript, employing establishment remains steadfast
to our previous challenges for this claim. This employee has held a position with
the USPS for less than four years with no leave balances and is not regular in
attendance. For example: the claimant filed this [January 27, 2009] claim and
during the month of January 2009 reported for work 4 days out of a possible 22
workdays! She did not work at all during the month of February 2009 and it
continues.

3

The supervisor wrote on April 3, 2009, if during [appellant’s] shift there was no
mail to be repaired, [she] would either sit there or go to the breakroom or library,
which occurred frequently. [Appellant] never had to work this job for 8 hours,
some nights maybe an hour. During these last several months [she] did not stoop,
lift, pull or bend. [Appellant] was not made to do any work that she felt she was
not able to do. [She] was allowed to rest her head and neck and arm anytime she
wanted/needed to. Therefore, employing establishment disputes her testimony
that she was performing her normal job with some limited duty.”
By decision dated November 24, 2009, the Office affirmed its April 27, 2009 decision
because the evidence of record did not demonstrate appellant’s condition was caused by the
accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
The Office accepted appellant’s light-work duties as employment factors. Appellant’s
burden is to demonstrate that these employment factors caused a medically-diagnosed condition.
While the record establishes that she has had a previous work injury which was accepted for
brachitis and C6 radiculopathy and that as early as September 5, 2008 appellant was diagnosed
with disc herniations at C4-7, appellant’s burden in the present claim is to establish that the light
work she performed caused these currently diagnosed conditions, either by direct causation or
aggravation. Causal relationship is a medical issue that can only be proven by probative,
rationalized medical opinion evidence. The medical opinion evidence of record lacks a medical
explanation as to how appellant’s current condition developed, given the accepted employment
factors. Without the requisite rationalized medical opinion establishing causal relationship, the
Board finds appellant has not established she sustained an injury in the performance of duty,
causally related to her employment.8
Dr. Van Der Sluis diagnosed cervical paraspinal muscle spasms, left shoulder crepitus,
HNP at the C4-5, C5-6 and C6-7 vertebrae, cervical paraspinal muscle spasm “chronic” and
“reactive” myofascial neck and shoulder pain. His reports however are not sufficient to
establish appellant’s claim because he did not provide a consistent knowledge of her
employment duties and he did not explain how the accepted light work duties, caused or
aggravated her diagnosed conditions. Dr. Van Der Sluis initially stated that appellant had a
persistent work-related injury, suggesting that her current condition was related to her earlier
injury. Next he related her current diagnoses to her “very” physically demanding job over the
years, then he related appellant’s condition to “pushing and pulling heavy equipment.” Dr. Van
Der Sluis did not acknowledge that appellant had been performing light work since her July 2007
work injury. Finally, in his April 3, 2009 report, he related that in appellant’s employment, “…
she has a repetitive strain on the neck, the shoulders and the arms, and this is causing her
symptoms more so on the left than on the right.” As noted above, rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee. Dr. Van Der Sluis did
not describe, with any specificity, knowledge that appellant was working limited duty, modified
to her physical restrictions. His history of appellant’s job duties as “pushing and pulling heavy
equipment” and “repetitive strain of the shoulder, neck, arms” are not supported by appellant’s
testimony or the reports of appellant’s employment duties provided by the employing
establishment. As Dr. Van Der Sluis did not explain how the accepted employment factors,
8

Reports that are unsigned or that bear illegible signatures are not considered probative evidence because they
lack proper identification concerning the identity of their author. See, e.g., Willie M. Miller, 53 ECAB 697 (2002).

5

caused the conditions he diagnosed, his opinion is not sufficiently rationalized. Therefore, this
evidence does not establish the required causal relationship.
Dr. Li’s report lacks probative value on causal relationship because it only provides an
diagnosis of appellant’s condition and lacks an opinion explaining how the accepted employment
factors caused the conditions he diagnosed.9 Accordingly, this evidence does not establish the
requisite causal relationship.
An award of compensation may not be based on surmise, conjecture or speculation.10
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.11 The fact that a condition manifests itself or worsens during a
period of employment12 or that work activities produce symptoms revelatory of an underlying
condition13 does not raise an inference of causal relationship between a claimed condition and
identified employment factors.
Because appellant has not submitted medical opinion evidence that explains how the
accepted employment factors caused or aggravated a firmly diagnosed medical condition, the
Board finds appellant has not established the essential element of causal relationship.
CONCLUSION
The Board finds that appellant has not established she sustained an injury in the
performance of duty, causally related to her employment.

9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
10

Edgar G. Maiscott, 4 ECAB 558 (1952).

11

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

6

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

